DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Invention A, Claims 1-7, in the reply filed on 1/26/2021 is acknowledged. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element (307) as described in at least Pg. 6 of the specification is not shown in any of the figures.   
	Furthermore, element (302) as shown in at least Figs. 2 and 3 is not cited anywhere in the specification. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an inlet attachment mechanism on the inside of the inlet for attaching the flow sensor body to a water supply pipe” (Claim 1)
“a diffuser attachment mechanism” (Claim 1)
“a complementary diffuser attachment mechanism” that is “configured to couple to the diffuser attachment mechanism of the extended cylindrical flange” (Claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an inlet attachment mechanism on the inside of the inlet for attaching the flow sensor body to a water supply pipe” (from  Claim 1) - the specification fails to provide adequate structure for the claimed inlet attachment mechanism which warrants a 112(b) rejection for Claim 1 (see below). For the purpose of expediting prosecution, “an inlet attachment mechanism on the inside of the inlet” (from Claim 1) will be interpreted as any mechanism that is capable of attaching the flow sensor body to a water supply pipe.
“a diffuser attachment mechanism” (from Claim 1) is being interpreted as a protrusion, a notch or “any other readily know attachment mechanism such as a swage fitting”
“a complementary diffuser attachment mechanism” (from Claim 1) is being interpreted as a protrusion, a notch or “any other readily know attachment mechanism such as a swage fitting”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “an inlet attachment mechanism on the inside of the inlet for attaching the flow sensor body to a water supply pipe” which has invoked 112(f) (as presented above). However, the specification has failed to describe any structure relating to the claimed inlet attachment mechanism. It is consequently unclear what the inlet attachment mechanism actually is and what structure it comprises or does not comprise. The metes and bounds of the claim are consequently unclear. 
	Claims 2-7 are rejected due to their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Fig. 1 of the instant application and the portions of the specification relating to Fig. 1) (hereinafter “AAPA”) in view of Lannes (US 5,277,171).
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, AAPA teaches of an integrated flow sensor and diffuser for a water heater (Fig. 1) comprising: 
	a flow sensor body (outer body portion of flow sensor (105)) (see Fig. 1), the flow sensor body comprising an inlet (upper portion of element (105) with respect to Fig. 1) and an outlet (lower portion of element (105) with respect to Fig. 1), the inlet comprising an aperture and an inlet attachment mechanism on the inside of the inlet for attaching the flow sensor body to a water supply pipe (see at least pgs. 5-6 and Fig. 1 of the instant application), wherein an extended cylindrical flange (115) is attached to the outlet that comprises a diffuser attachment mechanism (the diffuser attachment mechanism that facilities attachment to the diffuser (110) through the application of “torque” (such as threads) - see at least pgs. 5-6 and Fig. 1 of the instant application); and 
	a diffuser (110) with a complementary diffuser attachment mechanism (the complimentary diffuser attachment mechanism that facilities attachment to the extended cylindrical flange (115) through the application of “torque” (such as threads) - see at least pgs. 5-6 and Fig. 1 of the instant application), the complementary diffuser attachment mechanism configured to couple to the diffuser attachment mechanism of the extended cylindrical flange (see at least pgs. 5-6 and Fig. 1 of the instant application).
	AAPA fails to teach that the outlet of the flow sensor body itself comprises the extended cylindrical flange. 
	Lannes discloses a relatable water heater (Fig. 10) and flow apparatus (70) for use with the water heater (see at least Abstract, Fig. 9 and Fig. 10). The flow apparatus comprises a body (71) with an 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by apparatus taught by AAPA by configuring the flow sensor body itself to comprise the extended cylindrical flange as opposed to using a separate attachment fitting (i.e. element (115)) based on the teachings of Lannes. Doing so would have eliminated the need for element (115) and would have enabled the combination of the flow apparatus and the diffuser to be easily installed together in the inlet port of a water storage tank without the need for additional fittings or orifices. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claims 2 and 3: AAPA and Lannes teach the integrated flow sensor and diffuser of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that the “the diffuser attachment mechanism of the extended cylindrical flange is a groove and wherein the complementary diffuser attachment mechanism of the diffuser is a protrusion that fits into the groove” as is claimed in Claim 2 in addition to an exact opposite configuration wherein “the diffuser attachment mechanism of the extended cylindrical flange is a protrusion and wherein the complementary diffuser attachment mechanism of the diffuser is a groove that receives the protrusion” as is claimed in Claim 3. However, 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that structure of the diffuser attachment mechanism of the extended cylindrical flange and the structure of the complementary diffuser attachment mechanism of the diffuser is not critical to the invention as long as attachment between the diffuser attachment mechanism and the complementary diffuser attachment mechanism can be facilitated. Applicant claims directly opposite configurations (Claim 2 vs. Claim 3) and discloses that “the protrusion and notch can be reversed or can be any other readily know attachment mechanism such as a swage fitting”. Thus, it is apparent that using specifically using the groove/protrusion configuration of Claim 2 or the protrusion/groove configuration of Claim 3 does not serve any advantage, particular purpose, or solve a stated problem compared to any other form of attachment. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of structural attachment between the diffuser attachment mechanism and the complementary diffuser attachment mechanism (see the rejection for Claim 1 above) that fulfills the same purpose of attachment equally as well as the configurations claimed in each Claims 2 and 3 and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the integrated flow sensor and diffuser taught by AAPA and Lannes to obtain the inventions as specified in each of Claims 2 and 3 since such modifications would have been considered a mere design considerations which fails to patentably 

	Regarding Claim 4, AAPA also teaches that the flow sensor body (105) comprises a cavity (internal cavity of element (105)) for retaining a flow sensor (see at least pgs. 5-6 and Fig. 1 of the instant application).

	Regarding Claim 5, Lannes also teaches that the extended cylindrical flange further comprises threads on an outer surface of the extended cylindrical flange (see Fig. 9), the threads for coupling the integrated flow sensor and diffuser to a water heater fitting (see at least Col. 9 lines 41-51 and Fig. 9).

	Regarding Claim 6, AAPA and Lannes teach the integrated flow sensor and diffuser of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that a length of the integrated flow sensor and diffuser is between 5 inches and 8 inches when the diffuser is coupled to the flow sensor body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted a length of the integrated flow sensor and diffuser to be between 5 inches and 8 inches when the diffuser is coupled to the flow sensor body as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally 

In the instant case, the combination of AAPA and Lannes teach of an integrated flow sensor and diffuser with a given length when the diffuser is coupled to the flow sensor body (see the rejection for Claim 1 above and Fig. 1 of AAPA) - thus the general conditions of the claim are disclosed in the prior art. Moreover, in the combination of AAPA and Lannes, element (115) would be absent (see the rejection for Claim 1 above) - thus the total length depicted in Fig. 1 of AAPA would necessarily be less than what is shown in Fig. 1 of AAPA. The length of the integrated flow sensor and diffuser when the diffuser is coupled to the flow sensor body is a result effective variable that is readily changeable in the system taught by AAPA and Lannes. A larger length could accommodate a larger sensor while a shorter length would require less head room for water heater installation. Simply adjusting this balance would have been readily achievable by, and obvious to, one of ordinary skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted a length of the integrated flow sensor and diffuser to be between 5 inches and 8 inches when the diffuser is coupled to the flow sensor body as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, AAPA also teaches that the diffuser (110) comprises an aperture (112) located on a side wall of the diffuser (see at least pgs. 5-6 and Fig. 1 of the instant application).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peteri (US 9,022,243) and Demetriff et al. (US 3,319,980) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762